Citation Nr: 9929605	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  96-45 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to January 
1972.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 decision by the RO 
which, among other things, denied service connection for 
PTSD, claimed as due to personal assault.

By its October 1996 decision, the RO also denied service 
connection for dysthymia, multiple personality disorder, 
dissociative identity disorder, history of alcohol 
dependence, and disability manifested by memory loss, 
anxiety, and/or depression.  The Board notes, however, that 
in the veteran's notice of disagreement (NOD), dated in 
October 1996, he expressed dissatisfaction only with the 
denial of service connection for PTSD.  See 38 C.F.R. 
§ 20.201 (1998) (if an RO makes adjudicative determinations 
on several issues at the same time, the claimant must 
identify in his NOD the specific determinations with which he 
disagrees).  In addition, he and his representative have 
since indicated on several occasions that the specific issue 
being pursued on appeal is service connection for PTSD.  
Consequently, the Board will limit its consideration of the 
present appeal to that particular issue.


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has been given a diagnosis of PTSD, and the 
record contains medical evidence which tends to link current 
symptomatology to claimed inservice stressors.

3.  The veteran did not engage in combat with the enemy 
during his period of active service, and he was not a 
prisoner of war (POW).  Nor does he claim that his inservice 
stressors are in any way related to combat or detainment or 
internment by the enemy.

4.  No credible evidence has been received to corroborate the 
veteran's allegations with regard to the claimed inservice 
stressors.


CONCLUSION OF LAW

Service connection for PTSD is denied.  38 U.S.C.A. §§ 1110, 
1154, 5107 (West 1991); 38 C.F.R. §§ 3.1, 3.2, 3.303, 3.304 
(1998); Direct Service Connection (Post-Traumatic Stress 
Disorder), 64 Fed. Reg. 32,807 (1999) (to be codified at 
38 C.F.R. § 3.304(f) (1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the United States and 
Europe from July 1970 to January 1972.  He had a "secret" 
security clearance in service, and was promoted from Private-
E1 to Specialist-E4 without incident.  He received the Good 
Conduct Medal, along with other awards and decorations, and 
there is nothing in his DA Form 20 (Enlisted Qualification 
Record) which suggests that he was ever the subject of 
disciplinary action.

When the veteran was examined for service induction in 
September 1969, his blood pressure was found to be 120/80.   
No psychiatric abnormalities were noted during that 
examination, or on follow-up physical inspection in July 
1970.  On an associated medical history form, the veteran 
indicated that he had had difficulty reading in school.

During basic training at Fort Dix, New Jersey, in August 
1970, the veteran presented with complaints of pain in the 
vicinity of his left knee.  X-rays revealed a stress fracture 
of the left proximal tibia, and he was placed on a physical 
profile with permanent limitations.

Between October 1970 and February 1971, while stationed at 
Fort Dix, New Jersey, Fort Jackson, South Carolina, and 
Butzbach, Germany, respectively, the veteran was seen on 
several occasions with complaints of discomfort in the 
vicinity of his left second metatarsal.  X-rays revealed 
findings which were described as being suggestive of an old 
injury, and clinical impressions of tendonitis and 
metatarsalgia were recorded.

In December 1971, while in Germany, the veteran was found to 
have elevated blood pressure.  The clinical impression was 
that he had mild essential hypertension.  

When the veteran was examined for separation from service in 
early January 1972, a diagnosis of essential hypertension was 
noted.  He was found to be normal from a psychiatric 
standpoint, and a digital rectal examination was also noted 
to be normal.  It was noted that a stress fracture of the 
left tibia had been identified in August 1970, and that there 
were no sequelae.  The veteran wrote on the report of the 
examination that he was in good health.  Later that same 
month, on the day immediately preceding the date of his 
discharge from service, he checked a box on a form indicating 
that there had been no change in his medical condition since 
the time of his separation examination.

In January and March 1972, the veteran filed claims for 
service connection for hypertension and a right leg 
disability.  He made no mention of an inservice assault in 
those applications, or when he was examined by VA in February 
and March 1972.  It was noted in the report of the latter 
examination that no psychiatric or personality problems were 
found.  The only irregularities identified were atrophy of 
the right testes; a stress fracture of the left tibia, from 
history, with no residual findings; and a history of elevated 
blood pressure, with borderline diastolic levels at the time 
of examination.

In April 1972, the RO granted service connection for 
hypertension and residuals of a stress fracture of the left 
tibia, and assigned zero percent (noncompensable) evaluations 
therefor.  The awards were made effective the day following 
the veteran's separation from service.

In January 1975, the veteran filed a claim for an increased 
(compensable) rating for service-connected hypertension.  VA 
treatment records, dated from June 1973 to February 1975, 
obtained in response to his application for benefits, show 
that he was seen for hypertension on several occasions.  
Neither the veteran's claim, nor the associated VA records, 
contain any mention of an assault in service or psychiatric 
difficulties.  In April 1974, it was noted that he had been 
living with a girlfriend and that he felt "happy" in those 
arrangements.

By a decision entered in early March 1975, the RO denied the 
veteran's claim for an increased (compensable) rating for 
hypertension.  He was notified of the RO's decision later 
that same month.

Soon thereafter, in early April 1975, the veteran presented 
for VA treatment.  He reported feeling anxious about his 
claim for benefits having been denied.  He offered no 
physical complaints, but indicated that he had been out of 
work and needed money.  Later that same month, he reported 
that the medication he had been taking for hypertension made 
him feel "tense."  Subsequent VA records, dated from July 
1975 to January 1977, reflect continuing treatment for 
hypertension, but contain no further reference to the 
veteran's complaints of anxiety or tension.

In August 1977, the RO received from a United States Senator 
a letter written by the veteran's then-present spouse.  She 
asserted, among other things, that the veteran had been 
suffering from depression, nervous tension, and "a complete 
personality change" due to medication he had been taking for 
hypertension.

Later in August 1977, the RO received a letter from the 
veteran's private physician, Peter R. Huvelle, M.D.  Dr. 
Huvelle reported that he had been treating the veteran for 
hypertension since November 1976, and that the veteran had 
had "significant adverse reactions" to Reserpine and 
Aldomet.

In September 1977, the veteran was examined by VA so that the 
severity of his service-connected hypertension could be 
assessed.  The veteran provided a history that he was found 
to have hypertension during his discharge examination in 
Germany.  There was no reference to any problems with anxiety 
in service  .The report of that examination shows that the 
veteran related that he felt well, but occasionally he got 
headaches, a "tense feeling," and tightness in his head, 
among other things.  The diagnosis was "[e]ssential 
hypertension, mild, treated."

A letter from Dr. Huvelle, dated in October 1981, shows that 
the veteran resumed treatment with Dr. Huvelle in March 1981.  
The letter shows that the veteran reported an intolerance to 
certain anti-hypertensive drug therapies.

VA treatment records, dated in November and December 1983, 
show that the veteran reported having uncontrollable 
outbursts and fits of anger, which he attributed to 
hypertension.  He reported he had been on various medications 
for hypertension, but none in the past three years.  He felt 
his hypertension hads returned.  He denied any psychiatric 
problems in the past.  It was noted that he had been having 
problems with ineffective coping involving a situational 
crisis (divorce), and that he had declined psychiatric 
treatment because he did not believe that it would help him.

Reports from a private physician, Henri R. Coppes, M.D., show 
that Dr. Coppes began treating the veteran for hypertension 
in April 1985.  The reports indicate that the veteran's 
response to anti-hypertensive medication had been poor.  A 
subsequent VA treatment record, dated in July 1985, indicates 
that the veteran was started on Reserpine in 1975 with severe 
irritability.

A VA examination report, dated in August 1985, shows that the 
veteran reported a history of depression, irritability, 
insomnia, impotence, nausea, and anxiety secondary to anti-
hypertensive medication.  He also reported that since the 
onset of hypertension he had been experiencing anxiety aside 
from that which he attributed to drugs.  The clinical 
impression was that he had hypertension requiring medication.

VA and private medical reports, dated from late 1985 to early 
1994, reflect the veteran's continuing treatment for 
hypertension, as well as other difficulties.  In November 
1985, he complained of tightness in his chest, which occurred 
with anxiety, and occasional palpitations.  In December 1985, 
he reported that he had been having problems with insomnia, 
impotence, and a fast heartbeat in the morning after taking 
Procardia.  He also indicated that he had previously 
discontinued Reserpine secondary to severe depression.  It 
was noted that, although he did not appear depressed, it was 
suspected that he may have been having some neurovegetative 
symptoms or possibly some anxiety resulting what from 
appeared to him to be an unsuccessful angioplasty.  In March 
1986, he indicated that he "no longer felt quite as scarred 
[sic] or stressed" after learning that headaches he had been 
having were vascular in nature.  In August 1987, he reported 
that he had quit jobs several times "due to stress 
increasing [his blood pressure]."  In November 1989, he 
reported that his hypertension had been brought down from a 
crisis high to a "livable level" via medication and 
"stress control."

In June 1994, the veteran filed a claim of service connection 
for "stress[-]related diabetes due to my service[-]connected 
hypertension with renal stenosis and job stress."  
Subsequent medical records, dated from late 1994 to early 
1996, show that he reported having problems with anxiety, 
depression, headaches, nightmares, fatigue, irritability, 
obsessional thinking, compulsive behavior, and memory loss, 
among other things.  He said that his job had been very 
stressful, and indicated that he had experienced stress and 
anxiety as a result of his employer's refusal to pay 
unemployment compensation.  He described his problems as 
chronic, having lasted for three years or more, and reported 
being fearful about his health.  It was noted that he had 
used alcohol heavily in the past, but that he had not used it 
for about the last eight or ten years.  It was also noted 
that he believed he had a multiple personality disorder, and 
that he was interested in uncovering any history of trauma he 
may have had.  Examinations revealed that he was anxious, 
appeared vigilant, and had problems with memory and 
concentration.  It was also noted that he had numerous 
stressors in his life, including unemployment, chronic 
illness, and somatic complaints.  Diagnoses included major 
depression, generalized anxiety disorder, dysthymic disorder, 
obsessive compulsive disorder, reading retardation, 
questionable dyslexia, and PTSD.

In May 1996, the veteran filed a claim of service connection 
for PTSD, and for a disability manifested by memory loss, 
depression, and anxiety.  An outpatient evaluation treatment 
report, dated in June 1996, shows that the veteran sought 
treatment for problems associated with anxiety, depression, 
relationships, and memory loss.
 
During a VA psychiatric examination, conducted in July 1996, 
the veteran complained of a long history of feeling sad, 
hopeless, and helpless, with low energy and occasional loss 
of appetite and sleep, and occasional obsessive thoughts 
about dying, losing control, or having something terrible 
happen to him.  He reported that he had been diagnosed with 
multiple personality disorder, and described the 
characteristics of each of his personalities.  He reported 
that he had been sexually abused by a schoolmaster from ages 
11 to 15, and said that he had been raped and abused by 
military police officers (MPs) during service.  He said that 
he had done well in service despite the sexual abuse, and 
indicated that after he had left the military and gone home, 
he had had no traumatic memories of that time.  On mental 
status examination, his mood was minimally anxious and sad, 
his affect was somewhat blunted, and his thought process was 
somewhat concrete.  The final psychiatric diagnoses were 
dysthymia, multiple personality disorder, and history of 
alcohol dependence.  The examining physician opined that the 
veteran did not present, or qualify for, diagnoses of major 
depression, anxiety disorder, psychotic illness, or PTSD.

VA treatment records, dated in August and September 1996, 
show that the veteran was evaluated for hypertension and 
memory problems.  In August 1996, it was noted that he had 
difficulty with recall of names and spelling, but that his 
"old" memory seemed intact.  It was further noted that he 
had been treated for anxiety, questionable PTSD, and 
"personality split" brought on by anxiety.  In September 
1996, it was noted that his blood pressure was elevated due 
to anxiety at work.

The report of a VA neuropsychological evaluation, conducted 
in September and October 1996, shows that the veteran 
recounted a highly complex personal history involving a first 
marriage that had broken up due to his depression and alcohol 
use, difficult relationships with his wife and children from 
that marriage, and a second marriage that was also troubled.  
He also reported being involved in a highly complex 
relationship with another man who was reported to be a well-
known case of multiple personality disorder, and indicated 
that he was becoming convinced that he himself had such a 
disorder.  As evidence of such a disorder, he pointed to the 
fact that he had had a homosexual relationship while in 
service, and that he experienced irresistible compulsions to 
go to places which put him into contact with homosexuals.  He 
also reported that he had had suicidal ideation, and 
expressed his belief that he possessed supernatural powers in 
that he was able to bring out the "alters" in people with 
multiple personality disorder.  During testing, it was noted 
that he sometimes made mild paraphasic errors when using long 
words, that his manner was somewhat suspicious, and that he 
voiced a number of grievances about the level of service he 
had been receiving from VA.  It was the examiners' conclusion 
that, although the veteran tended to exaggerate his symptoms, 
he was clearly in distress, had genuine difficulties with 
memory and reading, and suffered from impaired social 
judgment and processing problems when organizing complex 
stimuli.  It was the examiners' further conclusion that the 
veteran probably did not have a multiple personality 
disorder, but that he did demonstrate a borderline 
personality organization with histrionic features and some 
delusional thought content.

A January 1997 report prepared by a fee-basis psychiatrist, 
Albert J. Levis, M.D., shows that the veteran sought 
treatment for clarification of issues relating to a potential 
multiple personality disorder.  The report shows that the 
veteran believed that such a disorder may have started when 
he was sexually abused in service.  He complained of memory 
loss and neurological problems due to stroke, and indicated 
that he had had a learning disability since childhood.  He 
also reported that he had had a lot of difficulty adjusting 
to basic training, and that he had felt apprehensive about 
being sent to Germany because of his difficulty reading and 
writing in English, but that he had nevertheless thrived in 
service as a truck driver.  He said that he began using 
alcohol in service, that his personality "Korky" took over 
(to whom Dr. Levis indicates the veteran has delegated his 
unacceptable sexual tendencies), that he was raped by MPs on 
several occasions, and that, as a result, he "felt he was a 
different person."  He reported that he had also been 
sexually abused as a child by his brother and a scoutmaster 
but, though abused, he had felt good that "he belonged to a 
group" where other children were involved.  Dr. Levis 
concluded that the veteran functioned in three styles of 
relating, with a fun-loving, gregarious personality 
manifesting when he is comfortable, a passive-aggressive 
withdrawal manifesting when he is stressed, depressed, and 
guilty, and a mature, thoughtful, capable, and caring 
personality manifesting at other times.  Dr. Levis opined 
that these three styles had become differentiated as 
personalities, and that it was because of this split in 
compartments of relating that the veteran experienced chronic 
dysthymia and anxiety.  Dr. Levis further opined that this 
personality adaptation had occurred in the veteran's earlier 
years-it was noted that he had had a sexual relationship 
with his brother, that those homosexual role choices had been 
reinforced in the veteran's adolescence when a boy scout 
leader re-engaged the homosexuality, and that it became more 
reinforced when, during service, his alcoholism fueled his 
acting-out tendencies and military guards apprehended him and 
exploited his weaknesses.   Dr. Levis also noted that the 
veteran had developed "anxiety[-]related hypertension" in 
service, "yet the psychiatric anxiety[-]related genesis of 
his hypertension was never recognized as the cause of his 
disability."  The final psychiatric diagnoses noted in the 
report were dysthymia, multiple personality disorder, and 
history of alcohol dependence.

In July 1997, Dr. Levis prepared a report pertaining to the 
veteran's progress in therapy.  In that report, Dr. Levis 
indicated that, although the veteran had been making progress 
is his relationships, he still seemed to have underlying 
problems related to trauma in service.  Dr. Levis indicated 
that the veteran had suffered repeated rape, threats, and 
harassment at the hands of MPs while stationed in Germany, 
and that he had begun to abuse alcohol and to avoid being on 
base as a result.  Dr. Levis further indicated that the 
veteran had tried to forget those experiences by blocking 
them out of his mind, but that, as he had become increasingly 
confident, he had begun to recall the events and think about 
their long-term impact on his life.  Dr. Levis indicated that 
the veteran had reported recurrent distressing recollections 
of these events, and revised the diagnoses for the veteran's 
condition to dysthymic disorder and PTSD.

A letter from a VA care provider, dated in December 1997, 
shows that the veteran had had several episodes of rectal 
bleeding, and that a colonoscopy had confirmed the presence 
of internal hemorrhoids.  It was noted that he had a history 
of anxiety, and that his difficulties with rectal bleeding 
contributed to the problem.

Later in December 1997, another report was received from Dr. 
Levis.  Dr. Levis indicated that "blocked" memories of 
trauma in service had resurfaced during the course of the 
veteran's therapy, that the veteran had described the trauma, 
and that he had reported that he had left the base when 
possible to protect himself from exposure to his abusers.  
Dr. Levis reaffirmed his opinion that the veteran had PTSD, 
and indicated that the diagnosis was corroborated, in part, 
by the veteran's problems with rectal bleeding.  In that 
regard, Dr. Levis stated, "A number of procedures have 
failed to definitively account for the medical basis for 
these bleedings which have coincided with nightmares of being 
raped, as experienced during his days of service."

In a February 1998 report, Dr. Levis reiterated that, over 
the past year, the veteran had been recovering repressed 
memories of traumatic experiences in service.  Dr. Levis 
opined that the veteran had a complex form of chronic PTSD, 
and indicated that symptoms of multiplicity, obsessive 
compulsive disorder, depression, anger, anxiety, and 
nightmares could be explained as manifestations of that 
condition.  Dr. Levis also indicated that the veteran 
experienced rectal bleedings of uncertain cause.

During a hearing held at the RO later that same month, the 
veteran testified that he had recovered memories of inservice 
trauma during his treatment with Dr. Levis.  He testified 
that no report of these traumatic incidents had ever been 
filed, that he had not told anyone about them until he began 
treatment with Dr. Levis, and that he did not recall the 
names of the persons involved.  He also testified that he 
thought that he had done well in service in terms of 
evaluations, conduct, and efficiency, inasmuch as he had 
received a Good Conduct Medal, and that he believed he had 
had a high security clearance.  The veteran's representative 
asserted that none of the examiners who had seen the veteran 
had questioned the truthfulness of his allegations.

Received at the RO hearing in February 1998 was a letter from 
the veteran's spouse.  She indicated that she had known the 
veteran for the last 101/2 years, and described difficulties 
she had experienced in her relationship with him.  

Also received at the hearing were two articles from the 
American Journal of Psychiatry.  The articles discuss 
dissociative traits associated with childhood abuse and PTSD.

A June 1998 VA record shows that Dr. Levis had been treating 
the veteran for psychiatric difficulties for several years.  
In a November 1998 letter, Dr. Levis indicated that he had 
been treating the veteran for PTSD "which seems to be 
related to traumatic experiences which occurred during the 
patient's years of military service."

During a Board hearing held at the RO in May 1999, the 
veteran testified that, through therapy, he had recovered 
"blocked" memories of being threatened and sexually 
assaulted by MPs while stationed in Germany.  He indicated he 
had not reported the assaults when they occurred because he 
had feared possible repercussions.  He testified that he had 
not reported the incidents to his platoon commander, or to 
anyone within his chain of command, and that he had not told 
anyone else about the attacks until many years after service, 
while in treatment with Dr. Levis.  He also indicated that he 
had never sought medical care or treatment in service for the 
assaults, or injuries related thereto.  He reported that he 
had not had any performance or personnel problems in service, 
and explained that he had been able to perform his job in 
service because much of his work had involved driving a truck 
off-base, where he had felt more comfortable.  He testified 
that he had attempted to avoid his attackers by staying at a 
private residence off-base and by spending weekends out of 
town.  The veteran's representative conceded that the 
assaults had not been reported during service, but maintained 
that alternative evidence of the assaults existed inasmuch as 
the veteran's service medical records reflected that he had 
been treated for anxiety and hypertension shortly after one 
of the attacks.  The representative also asserted that none 
of the examiners who had treated the veteran had questioned 
the truthfulness of his allegations.

Received at the May 1999 hearing were VA medical records, 
dated in April and May 1999.  Those records show, among other 
things, that the veteran spoke with a VA patient advocate 
about getting help for problems related to a sexual assault 
in service.

Also received at the May 1999 hearing were reports from Dr. 
Levis, dated in March and May 1999.  Those records reflect, 
among other things, the veteran's continuing treatment for 
problems associated with PTSD.


Legal Analysis

The veteran contends that he has PTSD due to inservice 
stressors.  His claim is premised on "recovered" memories 
of assaults he sustained in service, two of which he now 
recalls with some specificity.

The veteran maintains that one assault occurred early in the 
fall of 1991, while he was stationed in Butzbach, Germany.  
He says that he was sunbathing off-duty in a wooded area 
behind a military firing range when two or three MPs 
approached him.  He says that the MPs had been drinking on 
duty, that they told him they were going to arrest him for 
being "out of uniform," that an argument ensued, and that 
the situation escalated to the point that they pushed, 
pulled, and knocked him to the ground.  He says that although 
he was bent over a tree or a log, and could not see what was 
happening, he believes that they "poked [him] in the 
rectum" with a club or some other device.  He also says that 
certain sexual acts were, or may have been, performed.  He 
says that he ran away when he had the opportunity, and that 
he suffered rectal bleeding and scars, scrapes, and cuts in 
the vicinity of his chest, legs, and knees as a result of the 
attack.

The veteran maintains that a second assault occurred on New 
Year's Day 1971-72.  He says that he was in a club with some 
friends when a group of MPs approached and asked him to leave 
with them.  He says that he went with the MPs because he was 
unsure of what would happen if he refused.  He says that he 
was then taken to a "wild party" at a home off base, where 
he was "abused."  He also maintains that MPs threatened to 
arrest him and have him "thrown out of the service" for 
being a homosexual.

As an initial matter, the Board finds that the veteran's 
claim is well grounded.  He has been given a diagnosis of 
PTSD, and the record contains medical evidence which tends to 
link current symptomatology to claimed inservice stressors.  
See 38 U.S.C.A. § 5107(a) (West 1991); Cohen v. Brown, 10 
Vet. App. 128, 136-37 (1997); Zarycki v. Brown, 6 Vet. App. 
91, 99 (1993).

The Board further finds that the duty to assist has been 
fulfilled.  The veteran has been examined, and he has been 
afforded the opportunity to present evidence and testimony at 
two hearings.  Moreover, there is no suggestion on the 
current record that additional documentary evidence needs to 
be procured.  The Board is persuaded that all of the evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

Generally speaking, service connection is warranted where the 
evidence of record establishes that a particular injury or 
disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).  Service connection 
is also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1998); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1998).

Claims for service connection for PTSD are evaluated in 
accordance with the criteria set forth in 38 C.F.R. 3.304(f).  
Amendments to those criteria became effective on March 7, 
1997, during the pendency of the veteran's appeal.  See 
Direct Service Connection (Post-Traumatic Stress Disorder), 
64 Fed. Reg. 32,807 (1999) (to be codified at 38 C.F.R. 
§ 3.304(f) (1999)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court) noted that when the law controlling an issue 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, "the question arises as to which law now 
governs."  Id. at 311.  In that regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.  See also Baker v. West, 11 Vet. App. 163, 168 
(1998); Dudnick v. Brown, 10 Vet. App. 79 (1997) (per curiam 
order).

The Board finds that the old and new criteria for evaluating 
PTSD claims are substantially the same.  Both versions of the 
applicable regulation require medical evidence establishing a 
diagnosis of the condition, credible supporting evidence that 
the claimed inservice stressor occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed inservice stressor.  See 
38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. at 138.  
The new revisions serve primarily to codify the Court's 
decision in Cohen, and bring 38 C.F.R. § 3.304(f) in line 
with the governing statute, 38 U.S.C.A. § 1154(b), which 
relaxes certain evidentiary requirements for PTSD claimants 
who have combat-related stressors.

Under 38 U.S.C.A. § 1154(b), Cohen, and the new version of 
38 C.F.R. § 3.304(f), if the evidence establishes that the 
veteran engaged in combat with the enemy, or was a POW, and 
the claimed stressor is related to combat or POW experiences, 
in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  Where, however, VA determines that the veteran did 
not engage in combat with the enemy, and was not a POW, or 
the claimed stressor is not related to combat or POW 
experiences, the veteran's lay statements, by themselves, 
will not be enough to establish the occurrence of the alleged 
stressor.  Instead, the record must contain service records 
or other credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f); 
Gaines v. West, 11 Vet. App. 353, 357-58 (1998).

The Board finds that the new regulation has not changed the 
applicable criteria in a way which could alter the outcome of 
the veteran's claim.  The revisions serve only to codify the 
Court's decision in Cohen, and bring 38 C.F.R. § 3.304(f) in 
line with the governing statute, as noted above.  Therefore, 
the veteran would not be prejudiced by the Board proceeding 
to the merits of the claim.  Indeed, a remand of this issue 
would only result in needless delay and impose further 
burdens on the RO, with no benefit flowing to the veteran.  
The Court has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In February 1996, VA established special evidentiary 
procedures for PTSD claims based on personal assault.  See VA 
Adjudication Procedure Manual M21-1, Part III, para. 5.14(c) 
(Feb. 20, 1996); Patton v. West, 12 Vet. App. 272, 277 
(1999); YR v. West, 11 Vet. App. 393, 398 (1998).  In this 
context, VA recognized that "[t]he service record may be 
devoid of evidence [of personal assault] because many victims 
of personal assault . . . do not file official reports either 
with military or civilian authorities."  Id. para. 
5.14(c)(5).  Accordingly, the VA Manual indicates that where 
a veteran's military records are devoid of evidence 
supporting an alleged assault, "alternative sources" of 
supporting evidence may be accepted to corroborate 
allegations of assault, to include, for example, testimonial 
statements from confidants, copies of personal diaries or 
journals, or evidence demonstrating behavioral changes that 
occurred at the time of the incident.

In the present case, the preponderance of the evidence 
demonstrates that the veteran did not engage in combat with 
the enemy during his period of active service.  Although the 
veteran served during the Vietnam era, see 38 C.F.R. § 3.2(f) 
(1998), the reports from the service department clearly show 
that he served in the continental United States and Europe 
only.  He has received no military awards or decorations 
which are indicative of combat, and there is nothing in the 
record which suggests that he was ever a POW.  See 38 C.F.R. 
§§ 3.1(y), 3.304(f).  Moreover, no allegation has been 
advanced to the effect that the stressors here at issue are 
in any way related to combat or to detainment or internment 
by the enemy.  Consequently, service connection may be 
granted for PTSD only if the record contains credible 
evidence which corroborates the veteran's allegations with 
respect to the claimed inservice stressors.

After a careful review of the record, the Board finds that no 
direct corroborating evidence of the claimed stressors has to 
date been received.  The veteran's service records are 
entirely devoid of any reference to personal assault.  In 
addition, there is nothing in the record which suggests that 
there were any witnesses to such an assault.  Indeed, the 
veteran testified during a Board hearing held in May 1999 
that he did not seek any medical attention for injuries 
associated with the alleged assaults, and that he did not 
report the incidents to anyone, including his platoon 
commander or anyone else in his chain of command, for many 
years.  He also testified during a February 1998 RO hearing 
that he could not identify any of his alleged assailants by 
name.  In short, there is nothing in the record which 
directly establishes that the veteran was assaulted in 
service, or which otherwise suggests that direct 
corroborating evidence exists or can be obtained.  The 
veteran concedes as much.

With regard to "alternative sources" of supporting 
evidence, the veteran has made two fundamental assertions.  
First, he contends that he was treated for anxiety in service 
following a personal assault.  Second, he maintains that he 
underwent behavioral changes in service due to personal 
assault in that he attempted to avoid his attackers by 
staying at a private residence off-base and by spending 
weekends out of town.  Dr. Levis has also suggested that the 
veteran abused alcohol in service in order to cope with 
stressful events.

In this regard, the Board notes first that the evidentiary 
provisions set out in the VA Adjudication Procedure Manual, 
cited above, contemplate that veterans seeking service 
connection for PTSD due to personal assault be sent a special 
letter and questionnaire designed to solicit details 
concerning claimed inservice stressor(s).  See VA 
Adjudication Procedure Manual M21-1, Part III, para. 
5.14(c)(6) and (7); Patton v. West, 12 Vet. App. at 282.  
Here, the record does not reflect that that was done.  The 
record shows, however, that the veteran was notified in an 
October 1998 supplemental statement of the case that 
"[c]hanges in behavior shown in service medical records or 
administrative evaluations could be one alternative indicator 
of some trauma."  In addition, a concerted effort was made 
during the May 1999 Board hearing to elicit details 
contemplated by the Manual provisions.  Consequently, and in 
light of the fact that the veteran testified during the May 
1999 hearing that all of the evidence available to verify his 
claimed stressors had been produced and was in the record and 
he did not identify any additional evidence to support his 
claim, the Board is satisfied that the purposes of the 
special letter and questionnaire have been fulfilled and any 
further development in this regard is not warranted.


Turning to the substance of the veteran's specific 
allegations pertaining to alternative evidence of the claimed 
stressors, the Board finds that the preponderance of the 
evidence is against his claim that he was treated for anxiety 
in service.  Although his service medical records show that 
essential hypertension was diagnosed in December 1971, there 
is nothing in those records which suggests that his elevated 
blood pressure was due to anxiety or any other psychiatric 
cause.  Indeed, his service medical records are entirely 
negative for complaints related to, or treatment for, 
psychiatric difficulties.  He was found to be normal from a 
psychiatric standpoint when he was examined for separation in 
January 1972, and when he was examined by VA in March 1972, 
and did not register any complaints related to anxiety until 
1975, when he reported feeling anxious about a claim for VA 
benefits having been denied.  Additionally, when examined by 
the VA in September 1977, he again reported a similar history 
that his hypertension was first noted during his separation 
examination and again there was no reference to any anxiety 
in service.  While Dr. Levis has suggested that the veteran 
developed "anxiety[-]related" hypertension in service, it 
appears that Dr. Levis' opinion was based on the veteran's 
uncorroborated account of being treated for anxiety in 
service, rather than on an independent review of the 
veteran's service records.  See, e.g., See Reonal v. Brown, 5 
Vet. App. 458, 461 (1993) ("An opinion based upon an 
inaccurate factual premise has no probative value").  As 
noted above, the actual contemporaneous medical records do 
not support Dr. Levis' opinion.

Nor has any credible evidence been presented to corroborate 
the veteran's allegation that he attempted to avoid his 
attackers by staying at a private residence off-base and by 
spending weekends out of town, or to support the suggestion 
by Dr. Levis that the veteran abused alcohol in service as a 
response to stressful events.  The veteran has indicated, in 
essence, that he has nothing further to offer in the way of 
supporting evidence.  Moreover, while it may be true, as his 
representative suggests, that none of the veteran's 
physician's have questioned the truthfulness of his 
allegations, a physician's wholesale acceptance of a 
veteran's history, standing alone, and in the absence of any 
evidence demonstrating that the veteran underwent behavioral 
changes in service, does not rise to the level of "credible 
supporting evidence" required under applicable law.  See VA 
Adjudication Procedure Manual M21-1, Part III, para. 
5.14(c)(9) (indicating that if evidence is submitted which 
documents behavioral changes, then that evidence may require 
interpretation by a clinician).

The Board has considered in detail the VA Manual provisions 
pertaining to personal assault, and finds nothing in the 
current record to support the veteran's assertion that he 
underwent behavioral changes in service.  His service records 
show that he had a "secret" security clearance in service, 
and that he was promoted from Private-E1 to Specialist-E4 
without incident.  He received the Good Conduct Medal, along 
with other awards and decorations, and there is nothing in 
his DA Form 20 to suggest that he was ever the subject of a 
disciplinary action.  There is also nothing in the record to 
show that, during service, he made sudden requests for change 
in his military occupational specialty or duty assignments 
without justification, increased or abused his use of leave 
without an apparent reason, sought medical treatment without 
a specific diagnosis or ailment, was treated for injuries of 
unexplained origin, increased or decreased his use of 
medications, engaged in obsessive behavior, had an increased 
interest in testing for sexually transmitted disease, 
suffered a breakup of a primary relationship, or otherwise 
engaged in unexplained economic or social behavior.  In 
addition, as noted above, there is nothing in the record to 
support the veteran's assertion that he was treated for 
psychiatric problems in service, or to show that he engaged 
in alcohol or substance abuse during that time.

For all of the foregoing reasons, it is the Board's 
conclusion that no credible evidence has been received to 
corroborate the veteran's allegations with regard to the 
claimed inservice stressors.  Because such evidence is 
required under both the old and the new criteria, the claim 
of entitlement to service connection for PTSD must be denied.



ORDER

Service connection for PTSD is denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

